DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recitation of  “by comprising:” is grammatically incorrect and but could be corrected by deleting the “by” preceding comprising. 
 Claim 1 recites “the chance,” “the seller or buyer,” “the other party,” “the registering,” “the creation” in line 8, “the processor or bank” in line 15.  
Claim 1 recites “the associated blockchain” in line 19.  There is insufficient antecedent basis for these limitations in the claim.  
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is directed to “a method,” but fails to positively recite steps occurring in the body of the claim.  A method claim typically describes and defines a series of acts or step for performing a desired function or accomplishing an intended result.  In claim 1, the body of the claim recites hardware components such as an electronic database.  Claim 2 recites “a closed network.”    Consequently, claims 1 and 2 appear to be directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  If Applicant desires to claim a method, Applicant may amend the claim to include a series of acts or steps (e.g., registering users . . . , creating an account . . . , issuing a debit card, etc.) using disclosed hardware components, but not list hardware components themselves as separate elements.
Claim 1 recites “following traditional Know Your Customer requirements.”  The phrase “following traditional Know Your Customer requirements” in this instance is an indefinite limitation which renders the claim indefinite. The term “traditional Know Your Customer requirements” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 recites “the sellers” (plural) in line 13.  The claim previously recites “the Seller,” in line 2, “sellers” in line 9, and then references “the Seller” in line 13.  The inconsistent use of these terms renders the claim indefinite, as it is unclear if these are referring to the same elements.
Claim 1 recites  “the funds” in line 15.  It is unclear whether these terms are referring previously recited elements (i.e. “sufficient source dollar funds”).
Claim 1 recites “the details” in line 17.  It is unclear whether these terms are referring previously recited elements.
Claim 1 recites “such as” in line 17.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “the time limit” in line 18.  It is unclear whether these terms are referring to previously recited elements such as the optional schedules.
Claim 1 recites “the transfer” in line 20.  It is unclear whether these terms are referring to previously recited elements.
Claim 1 recites “the system” in line 26.  It is unclear whether this term is introducing a new element or referring back to the previously-recited “host computer system web interface.”
Claim 1 recites “the visa or Mastercard network” in line 30.   Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the network and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Due to the issues discussed with reference to indefiniteness, the Examiner is unable to properly ascertain whether the invention is directed to eligible subject matter, although the claims appear to be directed to a method of organizing human activity  specifically related to an individual tracking sales tax. A rejection of a claim wherein “considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See /n re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. § 103 thereon). If metes and bounds of claimed invention are sufficiently unclear as to require speculation as to meaning of terms found therein, Section 103 rejection, and Section 101 rejection, cannot be supported. Ex parte Head, 214 USPQ 551 (Bd. Pat. App. & Int. 1981).  Notwithstanding, in order to promote compact prosecution, has the Examiner considered and analyzed the claims as best understood under the two-step framework set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
Claims 1-2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-2 as best understood appear to be directed to a process.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


The claims recites method of transacting cryptocurrency between a seller and a buyer.  All of the claim elements of the body of the claim are directed to a fundamental economic practice and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-2, these claims recite additional elements of a host computer system web interface and an electronic database, and use of text messaging and electronic mail, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a host computer system web interface and an electronic database, and use of text messaging and electronic mail, does not improve the functioning of the computer, but rather, only generally linking the use of the abstract financial transaction to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  With respect to claims 1-2, these claims recite additional elements of a host computer system web interface and an electronic database, and use of text messaging and electronic mail to perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 


Distinguishable Subject Matter
As best understood, the present claims appear are distinguishable from the prior art of record.  The closest reference, James et al. (US 11,200,569), discloses a system for exchanging digital assets, but fails to disclose the specific trading features recited in the present inventions.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.  If Applicant amends the claims to clarify the claims in light of the rejections under 35 USC 112, the Examiner will perform an updated search and reconsider the novelty of the claims as amended.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
6/18/2022



/SCOTT A ZARE/              Primary Examiner, Art Unit 3649